UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6677


PIPER ANN ROUNTREE,

                   Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director of Virginia Department of Corrections; CHARLENE
DAVIS, Assistant to Gary L. Bass, Virginia Department of Corrections; PHYLLIS
BASKERVILLE, Prior Warden, Fluvanna Correctional Center for Women; GARY
L. BASS, Regional Adminstrator Virginia Department of Corrections; TAMMY
BROWN, Warden, Fluvanna Correctional Center for Women; LOUIS B. CEI;
UNKNOWN MEMBERS OF VIRGINIA DEPARTMENT OF CORRECTIONS'
FAITH REVIEW COMMITTEE; MICHAEL SHUPE; LAYTON LESTER,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:15-cv-00220-GEC-RSB)


Submitted: September 28, 2017                               Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Piper Ann Rountree, Appellant Pro Se. Laura Haeberle Cahill, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Piper Ann Rountree appeals the district court’s orders denying relief on her civil

action brought pursuant to 42 U.S.C. § 1983 (2012) and the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc–5 (2012), and denying her

motion to reconsider.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Rountree v. Clarke, No.

7:15-cv-00220-GEC-RSB (W.D. Va. Jan. 26, 2016; Feb. 16, 2017; Apr. 28, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                               AFFIRMED




                                             3